                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 18-472-DMG (Ex)                                        Date     January 18, 2019

Title 1-800 Remodel, Inc. v. Denise J. Bodor                                         Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            None Present                                               None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT STAY THIS ACTION PENDING THE RESOLUTION OF
             THE STATE COURT PROCEEDINGS

        On January 18, 2018, Plaintiff 1-800 Remodel, Inc. filed a Complaint against Defendant
Denise J. Bodor, alleging nine causes of action: (1) a request for a declaration that Plaintiff did
not violate Title VII of the Civil Rights Act of 1964 or the California Fair Employment and
Housing Act (“FEHA”); (2) a request for a declaration that Defendant violated the Defend Trade
Secrets Act and California’s Uniform Trade Secrets Act, and for an injunction relating thereto;
(3) a cause of action for misappropriation of trade secrets under DTSA and CUTSA; (4) a claim
under the Computer Fraud and Abuse Act; (5) fraud; (6) breach of fiduciary duty; (7) breach of
duty of loyalty; (8) conversion; and (9) unjust enrichment. [Doc. # 1.] On January 24, 2018,
Defendant filed a Complaint against Plaintiff and other persons in Los Angeles County Superior
Court, alleging only state-law claims including (inter alia) multiple FEHA causes of action.
[Doc. # 10-4 at 13–31.] On October 17, 2018, the Court granted in part and denied in part
Defendant’s motion to dismiss the Plaintiff’s Complaint. [Doc. # 19.] On November 28, 2018,
Defendant filed an Answer to the Complaint. [Doc. # 20.]

        On January 18, 2019, the Court held a scheduling conference at which Plaintiff’s counsel
made certain representations suggesting that this case is largely duplicative of the pending state
court action (e.g., Defendant raises many of the same claims in both actions). Although the
Court knew of the pendency of the state court proceedings when it ruled on Defendant’s motion
to dismiss, it was not aware of the precise scope of the state court action. If this case is in fact
duplicative of the state court action, then the Court has the discretion to stay the instant
proceedings. See Janopaul + Block Cos., LLC v. St. Paul Fire & Marine Ins. Co., 830 F. Supp.
2d 976, 980 (S.D. Cal. 2011) (“In certain situations . . . a dismissal or stay of the federal action
until the determination of a parallel action pending in state court may be warranted as a matter of
discretion under the equitable doctrine of abstention.”). Although the parties have informed this
Court that a dismissal order is currently pending in state court, it is unclear to the Court why the
state court proceedings should be dismissed when this federal case is a duplicative action for
declaratory judgment.



CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 18-472-DMG (Ex)                                         Date     January 18, 2019

Title 1-800 Remodel, Inc. v. Denise J. Bodor                                           Page     2 of 2

         Accordingly, the Court ORDERS the parties to show cause why the Court should not
stay this action pending the resolution of the parallel state court proceedings, especially since
that proceeding apparently encompasses not only all the claims asserted in this action but
additional claims which are not currently pled herein. The parties shall file their respective
responses to this Order by January 25, 2019. In lieu of formal responses, the Court will accept
a joint stipulation requesting a stay of this action pending the conclusion of the state court action.

IT IS SO ORDERED.




CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
